 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is made as of
this __ day of March, 2018, by and between HEMISPHERX BIOPHARMA, INC., a
Delaware corporation (the “Seller”), and 783 JERSEY AVENUE, LLC, a New Jersey
limited liability company, successor-by-assignment to Capital Realty &
Investment Co., LLC (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser entered into a Purchase and Sale Agreement dated
as of January 8, 2018 (the “Original Agreement”) with respect to the “Property”
defined therein located at 783 Jersey Avenue, New Brunswick, New Jersey; and

 

WHEREAS, Seller and Purchaser have agreed to amend the Original Agreement as set
forth in this Amendment.

 

NOW, THEREFORE, In consideration of the mutual covenants and agreements set
forth herein, for valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I. definitions

 

All capitalized terms not defined in this Amendment shall have the meanings
ascribed to them in the Original Agreement. All references to the “Agreement”
contained in this Amendment and in the Original Agreement shall hereafter be
deemed to refer to the Original Agreement, as modified and amended by this
Amendment. The Recitals above shall be a part of this Amendment, and are
incorporated by reference.

 

ARTICLE II. Amendment of original agreement

 

2.1 Purchase Price. Section 2.1 of the Original Agreement is hereby modified to
increase the Purchase Price to FOUR MILLION EIGHTY THOUSAND AND 00/100 DOLLARS
($4,080,000.00).     2.2 Inventory of Personal Property. Exhibit B-1 attached to
the Original Agreement is hereby replaced with Exhibit B-1 attached to this
Amendment.     2.3 Seller Lease. Exhibit B-3 attached to the Original Agreement
is hereby replaced with Exhibit B-3 attached to this Amendment.

 



-1-

 

 

ARTICLE III. MISCELLANEOUS

 

3.1 Other Provisions Unaffected. Except as modified hereby, all other provisions
of the Original Agreement shall remain in in full force and effect, unmodified
by this Amendment, and are hereby fully ratified, confirmed and adopted by
Purchaser and Seller.     3.2 Entire Agreement. The Original Agreement, as
modified by this Amendment, together with the Exhibits hereto, constitutes the
entire understanding between the parties with respect to the Transaction and all
prior agreements, understandings, representations and statements, oral or
written, are merged into this Amendment.     3.3 Governing Law. This Amendment
shall be governed by, and construed in accordance with, the law of the State of
New Jersey.     3.4 Severability. If any term or provision of this Amendment or
the application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Amendment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Amendment shall be valid and enforced to the fullest
extent permitted by Law.     3.5 Counterparts. This Amendment may be executed in
counterparts, each of which shall be an original and all of which counterparts
taken together shall constitute one and the same agreement. Any executed
counterpart delivered by electronic mail or telephone facsimile shall have the
same force and effect as an original counterpart.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

-2-

 

 

IN WITNESS WHEREOF, each party hereto has caused this Amendment to be duly
executed on its behalf on the day and year first above written.

 

  SELLER:         HEMISPHERX BIOPHARMA, INC. A Delaware corporation         By:
/s/ Wayne Springate   Name: Wayne Springate   Title: Sr. VP of Operations      
  PURCHASER:         783 JERSEY AVENUE, LLC, a New Jersey limited liability    
    By: Kerron, LLC, a New Jersey limited liability company, an authorized
manager         By: /s/ Aaron T. Feiler   Name: Aaron T. Feiler   Title: Member

 

-3-

 

 

EXHIBIT B-1

 

INVENTORY OF PERSONAL PROPERTY

 

RM# 129 Equipment Description HB# 2222 Thermo Electron -70C Freezer HB#2051
Forma Scientific -70C Freezer HB# 2262 Thermo Electron -70C Freezer HB#2294
Thermo Electron -70C Freezer HB#2261 Thermo Electron -70C Freezer HB#2223 Thermo
Electron -70C Freezer HB# 2245 Leer -20C Walk In Freezer HB#3256 VWR Symphony
-70C Freezer HB# 3346 Whirlpool -20C Freezer HB# 3255 VWR Symphony -70C Freezer
HB# 2334 Dometic -70C Freezer HB# 3341 Thermo Scientific -70C Freezer HB# 3005
Darwin Stability Refrigerator HB# 3340 Thermo Scientific -70C Freezer HB# 2265
Thermo Electron -70C Freezer HB# 1995 Magic Chef -20C Freezer HB# 2333 Dometic
-70C Freezer HB# 2244 Leer -20C Walk In Freezer HB# 3006 VWR Humidity Stability
Chamber HB#2335 Dometic -70C Freezer     RM #330 Equipment Description HB# 1958
Forma Scientific Dry Incubator HB# 3148 Thermo Scientific Dry Incubator HB# 3149
Thermo Scientific Dry Incubator HB# 1666 SterilGARD Biological Safety Cabinet
HB# 1789 SterilGARD Biological Safety Cabinet HB# 1278 Quebec Colony Counter HB#
1997 Met One Particle Counter HB# 1779 RCS Air Sampler HB# 1260 Leitz Microscope
    RM#325 Equipment Description HB# 2221 Thermo Electron -70C Freezer HB# 1883
Gibson -20C Freezer HB# 2214 (Top & Bottom) Forma Scientific Water Jacketed CO2
Incubator HB# 3151/ HB#3150 Thermo Scientific Water Jacketed CO2 Incubator HB#
2231 Mettler Toledo pH meter HB#3207 Thermo Scientific UV Spectrophotometer HB#
3363 Fisher Scientific Dry Incubator HB#2186 Mettler PM 200 Balance

 

B1-1

 

 



RM 323 Equipment Description HB# 2343 SterilGARD Biological Safety Cabinet HB#
2344 SterilGARD Biological Safety Cabinet HB# 2282 VWR Waterbath HB#3174 VWR
Waterbath HB#1204 Wild M40 Microscope N/A DELL Computer for CPE Calculations HB#
3283 TRUE Refrigerator HB# 3296 TRUE Refrigerator HB# 3168 Fisher Depyrogenation
Oven HB# 3362 Kenmore Freezer     RM 327 Equipment Description HB# 1131 Forma
Quick Glassware Dryer HB# 2306 Primus Sterilizer HB# 2300 Miele Professional
Laboratory Equipment Washer     RM# 322 Equipment Description HB# 2330 Tecan
Plate Reader HB# 1101 Mettler Toledo Balance Computer #55 DELL Computer for
Tecan Plate Reader HB# 1228 Bellco Glass Biological Safety Cabinet HB# 3325
Nuaire Biological Safety Cabinet HB# 1289 Bausch & Lomb Microscope HB# 1127
Beckman Centrifuge HB# 1631 Titertek Plate Reader HB# 3001 Chromate Plate Reader
HB# 3404 Plate Gyratory Shaker Computer # 54 DELL Computer for CPE Calculation  
  RM#324 Equipment Description HB# 3054 VWR Waterbath HB# 1269 Diavert
Microscope HB# 1205 BioGARD Biological Safety Cabinet HB# 3262/ 3263 Forma
Scientific Water Jacketed CO2 Incubator HB# 3291 SANYO Water Jacketed CO2
Incubator HB#1255 Bransonic Sonicator     RM#310 (SSI) Equipment Description HB#
2353 Millipore Filter Integrity Tester HB# 2354 Guava Cell counter HB# 2251
Mettler Toledo Balance HB# 3154 Fisher Scientific IsoTemp Water Bath HB# 2345
SterilGARD Biological Safety Cabinet HB# 1646 Sorvall Centrifuge HB# 1677
Waterbath

 

B1-2

 

 



RM #226 Equipment Description HB# 3349 Sievers M-9 TOC Analyzer Computer #53
DELL Computer for TOC Analyzer HB# 3232 Mettler Toledo Conductivity Meter
HB#3332 Mettler Toledo Conductivity Meter HB# 2104 Fisher Scientific Oven HB#
3098 Desiccator HB# 2347 Glas-Col Heating Mantle HB# 2346 Maflar Furnace HB#
1498 Sartorius Balance HB# 1502 UV-160 Shimadzu UV Spectrophotometer HB# 1776
Perkin Elmer 1420 Infrared Spectrophotometer HB# 1589 Fume Hood     RM# 225
Equipment Description HB#2359 Agilent HPLC HB# 1824 RCA Refrigerator HB# 2172
Agilent HPLC HB# 3008 Agilent GC HB# 3372 Advance Osmometer Computer #47 DELL
Computer for HPLC & GC HB#1888 Savant Speed Vac     RM#218 Equipment Description
HB# 2212 Bally Walk In Refrigerator HB# 1919 Frigidaire -20C Freezer HB#3369
Eppendorf Centrifuge HB# 2215 Edge Gard Hood HB# 2216 Edge Gard Hood HB# 2274
Denver Conductivity Meter HB# 1518 Shimadzu Densitometer HB# 2283 Brookfield
Viscometer HB# 2291 JASCO CD Spectrophotometer HB# 2289 Mettler Toledo pH meter
HB# 3146 VWR Viscometer (waterbath) HB# 2340 Malvern GPC HB# 2227 Precision
Waterbath HB# 2275 Beckman HPLC HB# 2242 Beckman HPLC HB# 2318 Beckman Microfuge
12 Computer # 48 DELL Computer for JASCO CD Computer # 49 IBM Computer for
Beckman HPLCs Computer # 50 DELL Computer for GPC

 

B1-3

 

 



RM#221 Equipment Description HB# 3299 Labconco Freezer dry System HB# 3417 UVP
UVGL-58 Paper Chromatography HB# 3448 Fotodyne Gel Imaging System HB#2277
Beckman Ultracentrifuge HB# 2246 Beckman Ultracentrifuge HB# 2188 Mettler Toledo
Balance HB# 2187 Mettler Toledo Balance HB# 1588 Labconco Hood HB# 3152 Mettler
Toledo Karl Fisher HB# 2349 UVP Gel Imaging System Computer #33 ACER Computer
for UVP Computer #44 IBM Computer for Beckman Computer #44 IBM Computer for
Beckman     RM# 222 Equipment Description HB# 1799 Fisher Scientific Incubator
HB# 3046 Thermo Scientific Nanodrop HB# 2219 Sartorius Balance HB# 3274 Sorvall
Centrifuge HB# 3002 Horiba Spectrofluorometer HB# 1894 GE Refrigerator/Freezer
HB# 3430 Centromix Microcentrifuge HB# 3438 Pharmacia Electrophoresis Power
Supply HB# 3185 Invitrogen Electrophoresis Power Supply HB# 1507 Thermolyne
Heating Block HB# 1800 Thermolyne Heating Block HB# 3067 Fisher Scientific
Heating Block HB# 1908 Bio Rad Electrophoresis Power Supply HB# 3432 Bio Rad
Electrophoresis Power Supply HB# 2289 Benchmark Shaker HB# 3433 Labline Plate
Rotator Computer #46 Dell computer for Horiba Spectrofluorometer    



RM #130 Equipment Description HB# 2174 Ludlum Geiger Counter HB# 3350 Ludlum
Geiger Counter HB# 1593 Fume Hood     RM#131 Equipment Description HB# 2005
Sorvall Centrifuge N/A Controlled Environment Incubator Shaker HB# 3300 GE
Freezer HB# 1891 Admiral Double door Refrigerator     Polymer Manufacturing
Equipment Description HB# 3317 Thermo Scientific Liquid Nitrogen Tank

 

B1-4

 

 

Administrative Offices (Inventory List)

 

  ●  Front Office Conf. Rm- Chairs-7, Desk-1, Phone-1, Chalkboard-1 Table-1   ●
Front Rec Area - Chairs-3, Desk-1, Phone-1 , File Cabinets-2,
Scanner-1/(Fujitsu), Monitor-1, Laptop-1/(#LT-02), Shredder-1/(Fellowes), Glass
Table-1   ●  Open Area Chairs-3, Desk-1 (with 2 corner extensions),
Printer-1/(Sharp MX-624ON), Shredmaster-1/(6550X), File Cabinets-5, Bulletin
Boards-2, Monitors-3, Computers-3 (#76, # 12, no #)   ●  Open Area/Back) File
Cabinet-1, Mail slots/For employees/(Large)   ● Rm 107 Chairs-2, Desks-2,
Monitors-3, Computer-1 (#15), Laptops-2 (#lt-07), (Laptop #36), File Cabinets-2
  ● Rm-104 Chairs-2, Desks-2, Monitors-2, Computer-1(#16), Laptop-1(#93),
Phones-2, File Cabinets-2, DVD Player/(Samsung), Laminating Machine-1 (Royal
Sovereign)   ● Rm-108 File Cabinets-7   ● Rm-114 File Cabinets-28   ● Rm-115
File Cabinets-15   ● Rm-117 Chairs-2, Desks-3, Monitor-1, Laptop-1/(#79),
Phone-1, File Cabinets-2   ● Rm-118 Chairs-2, Desks-2, Computer-1(#35), File
Cabinet-1, Phone-1, Bulletin Board-1   ●  Rm-119 Chairs-2, Desk-1(with 2 corner
extensions), File Cabinets-2, Monitor-1, Laptops-3/Computer #73, (no #’s for the
other 2, Phone-1   ●  Rm-120 Chairs-2, Desk-1 (with 2 corner extensions),
Monitor-1, Laptop-1/(computer# 69), File Cabinet-1 Phone-1   ●  Rm-121 Chairs-2,
Desk-1 (with 2 corner extensions), Phone-1, File Cabinets-2, Monitor-1,
Computer-1 (#14) Printer-1 (MFC-8480DN)   ●  Rm-122 Chairs-2, Desk-1(with -2
corner extensions), Phone-1, Printer-1, Monitor-1 Laptop(no #)   ●  Rm-205
Chairs-2, Desk-1(with 2 corner extensions) Phone-1, File Cabinets-3, Monitor-1,
Printer-1   ●  Rm-206 Chairs-2, Desk-1 (with 2 corner extensions) Phone-1 File
Cabinets-2, Monitor-1, Laptop-1, Printer-1, Bulletin Boards-2 , Small cart-1  
●  Rm-207 Chairs-2, Desk-1 (with 2 corner extensions) Phone-1 File Cabinets-3,
Monitor-1, Laptop-1,(Computer #78)   ●  Rm-208 Chairs-5, Desk-1, Table-1,
Phone-1, File Cabinets-1, Monitor-1, Laptop-1,(no #), Printer-1   ●  Rm-209
Chairs-3, Desk-1, File Cabinets-3, Cart-1, Phone-1, Monitor-1, Laptop-1(Computer
#29), Bulletin Board-1   ●  Rm-214 Chairs-7, Desks-2, Table-1, Phone-1   ● 
Upstairs Conf Area/Open…….Chairs-8, Table-1, File Cabinets-8, Phone-2/(wall
mounted), Lockers-18   ●  Upstairs Conf Rm-502 Chairs-17, Table-3/(1 Large/2
Small), Sofa-1, File Cabinets-3, Polycom-1, Printer-1/(Brother MFC-9460CDN),
Flatscreen TV,(Panasonic)-1, Presentation Board-1, Large Chalkboard-1, Bullentin
Board-1, Extra Cabinets-2/wood   ●  Rm-503- Chairs-6, Table-1, Sharp TV-1, Large
Cart-1, Presentation Board/Chalkboard-1, Bulletin Board-1   ●  Boiler Area
Chair-1, Desk-1, File Cabinet-1, Phone-1, Monitor-1, Laptop-1(no #),   ●  Rm-604
Chairs-3, Desks-3, Monitors-4, Phone-1, File Cabinets-2, Laptops-2/(no #’s),
Computer-1(#13), Bulletin Board-1   ●  Rm-605 Chairs-3, Desks-2, Phone-2,
FileCabinet-1,Computer-1(no #), Laptop-1(no #)   ●  Rm-606 Printer-2/(Hp
Officejet 7310,), (Ricoh SPC410DN)/ Monitors-4, Phone-1, Laptops-2/(#40/no # for
other laptop), Computer-8 (#42, #11, #61,#22, #37, #25, #31,/no # )   ●  Rm-607
Desk-1, Phone-1, Bulletin Boards-3, Printer-1/(Hewlett Packard Design Jet 750C
Plus Plotter   ●  Rm 608 Desk-1, Phone-1, Chairs-3, Bulletin Boards-2, mail
slots-2/small   ●   Rm-609 Desks-2, Chairs-2, File Cabinets-3,
Laptops-3(computer # 21/no # for the other 2), Computer-10 (#33, #60, #26, #30,
#22, #10, #9, #28, #8, #27), Servers-6   ●  Rm-610 Chairs-3, Desks-2, Phone-1,
File Cabinets-4,Monitors-2, Bulletin boards-2, Laptop-1(no #)   ●  Rm-611
Chairs-10, Desk-1, Bulletin boards-2, Phone-1 File cabinets-2,
Laptops-3/(computer# 26/no #’s for the other 2)   ●  Rm -612 Chairs-4, Desk-1,
Phone-1, File Cabinets-4, Bulletin board-1   ●  Rm-613 Chairs-2, Desk-1, File
cabinets-6, Phones-2, Printer-1(Hp), Laminating Machine/(Epson 4490 Photo
Perfection, Monitors-11, Computer-12 (#17, #7, #77, #75,#2, #19, #3., #4/the
other 4 no #’s)

 

B1-5

 

 

[ex10-2_001.jpg] 



 

B1-6

 

 



[ex10-2_002.jpg] 

B1-7

 

 

EXHIBIT B-3

 

FORM OF SELLER LEASE

 

[Attached]

 

 

 

 

